Citation Nr: 0325240	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-15 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim concerning the character of the appellant's 
discharge from service.

2.  Whether new and material evidence has been received to 
reopen a claim concerning whether the appellant is eligible 
for VA medical services.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The appellant began serving on active duty on December 6, 
1965, and he was discharged on March 17, 1969, approximately 
2 months prior to completion of his intended term of service.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2001 decision of the RO, which determined 
the appellant had not submitted new and material evidence to 
reopen his previously denied claim concerning the character 
of his discharge from the military.

In March 2003, to support reopening his claim, the appellant 
testified at a hearing at the RO.  His hearing was before the 
undersigned Veterans Law Judge (VLJ) of the Board.

There appear to be two principle arguments in this appeal.  
The appellant, on the one hand, is requesting an upgrade in 
the character of his discharge from the military so that he, 
in turn, can be considered a veteran of the armed services 
and hopefully establish his entitlement to VA compensation 
for disabilities incurred in service.  But he also alleges 
that he is eligible for VA health-care services, regardless 
of the circumstances or character of his discharge.  So his 
claims have been worded to reflect as much.

The Board will make a determination concerning whether new 
and material evidence has been received to reopen the 
previously denied claim concerning the character of the 
appellant's discharge from the military.  But, unfortunately, 
the Board must REMAND to the RO his claim alleging 
eligibility for VA medical services.  This will be addressed 
following the ORDER.


FINDINGS OF FACT

1.  The appellant has been fully apprised of what specific 
evidence is required to reopen his claim concerning the 
character of his discharge, what VA has done to assist him in 
this endeavor, what VA will do to help him, and what he needs 
to do personally to achieve this goal; this included 
reminding him that he needs to contact the Department of the 
Army's Review Board, first, to have his discharge upgraded, 
and the RO even provided the appropriate forms for him to do 
this.

2.  No additional evidence has been received since the last 
prior final denial in December 1997 showing the appellant's 
character of discharge from the military has changed from 
"under other than honorable conditions" (undesirable).


CONCLUSIONS OF LAW

1.  The December 1997 RO decision, declining to reopen the 
appellant's claim concerning the character of his discharge, 
is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).  

2.  New and material evidence has not been submitted to 
reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (a) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The procedural history in this case is somewhat complex, so a 
brief overview of what has occurred will go a long way in 
setting the stage for this decision.

Historically, the appellant was discharged from the U.S. Army 
on March 17, 1969, "under other than honorable conditions" 
(undesirable).  According to his service personnel record (DD 
Form 214), he had a non-judicial punishment and lost 167 
days' worth of pay as a consequence.  Although he 
successfully completed basic combat training (BCT), advanced 
infantry training (AIT), and had a tour in the Republic of 
Vietnam (RVN), when he returned and was assigned to Fort 
Sill, Oklahoma, his commanding officer recommended that he be 
discharged as unfit for further service.  There reportedly 
were repeated commissions of petty offenses; his convictions 
included disobeying a lawful order of a commanding officer, 
showing disrespect to a superior officer, and again 
disobeying a lawful order of a commanding officer.  Because 
of the frequent disciplinary incidents, there were seven 
Article 15's and a Special Court-Martial (SPCM).  It was 
noted the appellant served past his normal ending date for 
his term of service because of the bad time he had to make 
up.  He also requested and was provided an opportunity to be 
heard by a full Board of Officers prior to his discharge.  
The Board of Officers agreed that he should be discharged 
from the military, and they made this recommendation.

In July 1969, VA issued an administrative decision finding 
that the appellant's character of discharge was under 
dishonorable conditions and, therefore, he was not entitled 
to VA benefits.

The appellant next applied for an upgraded discharge, on May 
23, 1977, under the Department of Defense's (DoD) Special 
Discharge Review Program.  On July 14, 1977, DoD upgraded his 
discharge, recharacterizing his service as "under honorable 
conditions."  He was provided a new DD Form 214 and 
General Discharge certificate reflecting this change.

Subsequently, however, the Special Discharge Review Program 
was set up to award automatic discharge upgrades to persons 
who had served during the Vietnam Era and met specified 
criteria, unless there existed compelling reasons to the 
contrary.  See H.R. Rep. No. 95-580, at 7-8, 10 (1977).

Congress then found that the Special Discharge Review Program 
discriminated against former military personnel who had been 
administratively discharged under other than honorable 
conditions, but had not served during the Vietnam Era.  See 
H.R. Rep. No. 95-580 at 10-13 (1977).  And for that reason, 
Congress provided that a service department discharge review 
board (which in this case is the Army) must reconsider the 
specific facts relating to each determination about whether, 
under generally applicable standards that existed prior to 
the Special Discharge Review Program, it would have granted 
the upgrade.  See H.R. Rep. No. 95-580 at 15 (1977).  If the 
second decision was unfavorable, the person would not be 
entitled to VA benefits, except for Chapter 17 health-care 
treatment.  H.R. Rep. No. 95-580 (1977).  Pursuant to a 
compromise agreement on a related Senate bill, however, 
appellants could keep whatever upgraded discharge "paper" 
they had received under any such "special"' program, but 
eligibility for VA benefits still would be based on the 
"second" determination.  123 Cong. Rec. 1307 (1977).

This is exactly what happened in this particular case.  
Although DoD indeed did issue the appellant an automatic 
upgrade under that special program, when he next applied for 
VA benefits, the Department of the Army went back into his 
records to take a closer look-as Congress had instructed the 
Army must-prior to any decision being made on whether he 
would be entitled to VA benefits.  And, unfortunately, after 
a review of his case, the Army determined that, 
under the particular facts and circumstances, it would not 
have issued the upgrade.  So it denied affirmation of the 
DoD's prior favorable decision in it's own review board 
decision of May 1978.  It appears the Army's rationale was 
that the DoD Special Review Board merely perfunctorily 
granted the automatic upgrade on the basis of the appellant 
having (1) 24 months of service and (2) RVN service, without 
taking into account his entire record-including his seven 
Article 15s and SPCM.

The Army did note, however, that the appellant had excellent 
ratings in his BCT and AIT and reviewed his entire record, 
but ultimately declined to affirm or ratify the DoD's 
decision to upgrade his discharge because of his misconduct 
at Fort Sill.  Compare 38 C.F.R. § 3.12(d)(4).  So although 
he was allowed to keep whatever upgraded discharge "paper" 
he had received under any such "special"' program 
(i.e., for job applications and such), his eligibility for VA 
benefits would be based entirely on the "second" 
determination by his service department.  And in his specific 
case, the Army ruled unfavorably.  123 Cong. Rec. 1307 
(1977).  See also 38 C.F.R. § 3.12(d)(4); (h)(2); (g).

The RO explained all of this in a July 1979 administrative 
decision.  That decision also determined the appellant was 
eligible for VA health care under Chapter 17 of Title 38 of 
the U.S.C.A., for any disability determined to be service-
connected for the period of his service from December 6, 
1965, to March 17, 1969.  

Since that decision, the appellant repeatedly has claimed 
that he thought he was getting an "early out" as part of 
his Military Justice, and he has continued to submit 
additional copies of his General Discharge certificate and 
the second copy of the DD Form 214 he was provided after his 
discharge was automatically upgraded in May 1977.  But bear 
in mind that, what he actually has been submitting is not 
the most current (i.e., official) copy of his DD Form 214-
that is, the one reflecting the Army's unfavorable 
determination in May 1978.  Thus, as of May 1978, 
his character of service is again "under other than 
honorable conditions," or an undesirable discharge.

The RO sent the appellant additional letters in March 1985, 
December 1997, October 2000, September 2001, and January 
2002, again explaining the Army board's decision not to 
affirm the DoD's special automatic upgrade, and of what forms 
he must file with the service department (the U.S. Army) if 
he wants to appeal his character of discharge.  Again, this 
is because Congress changed the law to ensure that any 
special programs providing upgraded discharges were fair to 
all former service members, regardless of whether they served 
in RVN and irrespective of their particular branch of 
service.

On August 22, 2001, the appellant filed an application for VA 
compensation or pension benefits (VA Form 21-526).  He 
checked the box indicating that he was applying for 
compensation, specifically, for Type-II Diabetes and Malaria 
residuals.  


II.  Whether New and Material Evidence has been Received to 
Reopen the Claim

Decisions of the RO-if, as here, not timely appealed, are 
final and binding on the appellant based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
But it is possible to reopen a previously denied claim by 
submitting evidence that is both new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a).  

The Board must determine whether new and material evidence 
has been submitted because it affects the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
presented, that is where the analysis must end, and what the 
RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

In determining whether the evidence received since the prior 
final disallowance of the claim is new and material, the 
credibility of the evidence in question is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  And the 
starting point for determining whether new and material 
evidence has been received is when the claim was last finally 
disallowed on any basis, not only since it was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

Note also that the Justus presumption of credibility of 
evidence is not absolute.  For example, in Elkins v. Brown, 5 
Vet. App. 474, 478 (1993), the U.S. Court of Appeals for 
Veterans Claims (Court) rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed the veteran's SMRs or any other relevant 
documents which could have enabled him to form an opinion 
on service connection on an independent basis.  There also 
have been other similar holdings, such as in Reonal v. Brown, 
5 Vet. App. 458 (1993) (Justus "presumption of credibility" 
does not arise when physician's nexus statement based upon an 
inaccurate factual premise or history related by the veteran 
which had been previously considered and rejected in a prior, 
final RO decision).  See, too, Kightly v. Brown, 6 Vet. 
App. 200 (1994) (opinion based on inaccurate history not new 
and material); LeShore v. Brown, 8 Vet. App. 406 (1995) 
(transcription of lay history); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996) (generic statements); Bostain v. West, 11 
Vet. App. 124 (1998) (speculative medical opinions).  And 
see, as well, Owens v. Brown, 7 Vet. App. 429 (1995); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).

Included with the Veterans Claims Assistance Act of 2000 
("VCAA") was an amendment to 38 C.F.R. § 3.156.  However, 
it only applies to claims to reopen that were received on or 
after August 29, 2001.  The appellant petitioned the RO to 
reopen his claim on August 22, 2001, which was just prior to 
the August 29, 2001, cutoff date.  Hence, the amended 
regulation resulting from the VCAA does not apply with 
regards to what constitutes new and material evidence.

As for the remainder of any VCAA or other requirements 
pertaining to notification, the Board notes that the RO duly 
apprised the appellant of the laws and regulations pertaining 
to his appeal in letters dated July 1969, July 1979, March 
1985, October 1997, December 1997, October 2000, September 
2001, and January 2002.  He was made fully aware of the type 
of evidence needed to substantiate his allegations and 
complete his application for VA benefits.  And, in 
particular, during his March 2003 hearing, he was notified of 
both his and VA's obligations under the VCAA.  He also was 
apprised of the specific information and evidence 
not previously provided to VA that was necessary to reopen 
his claim.  This included again notifying him that he must 
first contact the Department of the Army and hopefully have 
his discharge upgraded so that he, in turn, may be eligible 
for VA compensation.  And even his representative at his 
hearing acknowledged this needs to be done and indicated he 
would provide the necessary paperwork to do it.  The veteran 
also gave assurances that he would initiate this process.

So VA advised the veteran of what specific evidence he was 
responsible for obtaining and submitting and what specific 
evidence VA would obtain for him.  38 U.S.C.A. § 5103(a).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

New and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

Here, since the last final denial in December 1997, the 
appellant merely has submitted additional photocopies of his 
1977 discharge papers.  But they are not new because they 
already were considered several times when denying his 
petition to reopen his claim previously.  And the events that 
occurred in 1978 effectively invalidated the favorable 
determination in 1977 (i.e., to upgrade his discharge).  
So as things currently stand, he has not received an upgraded 
discharge, although he was under the mistaken impression that 
he had, and he has not submitted any additional evidence 
since December 1997 suggesting otherwise.  So his claim 
cannot be reopened.


ORDER

The petition to reopen the claim concerning the character of 
the appellant's discharge is denied.


REMAND

Along with his application for VA compensation benefits (VA 
Form 21-526), the appellant has submitted numerous private 
medical records to support his claims.  Under 38 C.F.R. 
§ 3.360, the health-care related benefits authorized by 
Chapter 17, Title 38, of the United States Code, may be 
available to persons with other than honorable discharges for 
disability incurred or aggravated during service.  
The exceptions include, for example, cases where the 
pertinent period of service was terminated by a bad conduct 
discharge or where one of the statutory bars applies.  See 
38 C.F.R. § 3.12(c).  Thus, it is possible to establish 
entitlement to service connection for a disability, even 
though the entire period of service was other than honorable 
for compensation purposes.  In making determinations of 
health-care eligibility, the same criteria will be used as is 
now applicable to determinations of service incurrence and in 
line of duty when there is no character of discharge bar.

Although the RO previously determined, in July 1979, that the 
appellant was entitled to VA health care for any disability 
deemed to be service-connected, the more recent notice 
instructs him to take his RO letter to a VA medical facility 
for this treatment, without specifying any particular 
disability for which the treatment is approved.  See, e.g., 
the December 1997 letter.  This may serve the appellant in 
the event that the VA medical facility is required to make a 
tentative eligibility determination.  See 38 C.F.R. § 17.34.  
But, regardless, the RO should also adjudicate the issues the 
appellant raised in August 2001 insofar as his possible 
entitlement to service connection for Diabetes Mellitus and 
for the residuals of malaria-for the limited purpose of 
potentially receiving VA medical services.  Compare Barrera 
v. West, 11 Vet. App. 280 (1998), overruled by Allen v. 
Principi, 237 F. 3d. 1368, 1381 (Fed. Cir. 2001).  See also 
M21-1, Part IV, Chpt 1., Subchpt. II, para. 1.05; Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Thus, this claim is REMANDED to the RO for the following 
development and consideration:

1.  The RO should adjudicate the portion 
of the appellant's petition that concerns 
whether new and material evidence has 
been received to reopen his claim for VA 
medical services only, under 38 C.F.R. 
§ 17.30.  



2.  If the veteran is not deemed to be 
eligible for VA medical services (health 
care treatment), send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond before returning this claim to 
the Board.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



